 

Exhibit 10

 

EMPLOYMENT AGREEMENT

 

               THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and effective
as of August 1, 2018, between Modular Medical, Inc., a Nevada corporation (the
“Company”), and Paul M. DiPerna (“Executive”) (each a “Party” and collectively
the “Parties”).

 

               WHEREAS, Executive has been a retained consultant of Company
since on or about July 24, 2017; and

 

               WHEREAS, the Parties hereto deem it to be in their best interests
to formalize their relationship and to enter into an employment agreement
whereby the Company will employ Executive pursuant to the terms and conditions
set forth herein.

               NOW, THEREFORE, in consideration of the premises and mutual
covenants herein contained, the receipt and sufficiency of which the Parties
hereby acknowledge, the Parties agree as follows:

                              1.            Employment. Upon the terms and
subject to the conditions contained in this Agreement, the Company hereby
employs Executive as the Chief Executive Officer and President of the Company,
with responsibility for overseeing and directing all operations of the Company,
subject to the authority and directives of the Company’s Board of Directors (the
“Board”). Executive shall diligently and conscientiously devote his substantial
time and attention to the discharge of his duties as Chief Executive Officer and
President.

                                             1.1          Other Business
Activities. Executive has disclosed to Company and Company acknowledges that
Executive is currently involved in the other business activities described on
Schedule 1.1 hereto (the “Disclosed Activities”). Company has determined that
the Disclosed Activities do not currently conflict with the Company’s business
plans or strategies, and Executive shall be permitted to continue to engage in
the Disclosed Activities for the term of this Agreement; provided, however, that
Company’s Board and Executive agree to periodically mutually review the
Disclosed Activities and assess the impact, if any, of such activities on
Executive’s duties pursuant to this Agreement. Nothing in this Agreement shall
prohibit Executive from serving as a director of or investor in other business
enterprises or non-profit entities so long as such activities do not materially
conflict with Executive’s duties hereunder.

                              2.            Term. Subject to the severance
provisions of Section 5 below, Executive’s employment with the Company shall
initially be for a term of two years ending July 31, 2020 (“Termination Date”)
and shall thereafter automatically renew for one-year terms unless either party
terminates the Agreement with 90 days prior written notice of termination before
the end of the then current term.

 

                              3.            Compensation.

 

                                             (a)          Base Compensation.
Executive shall be paid base compensation of $300,000 annually, as follows:
Executive shall receive a cash salary of $200,000 per year ($16,666.67 per
month) (the “Cash Salary”), plus $100,000 per year payable in options for shares
of the Company’s common stock valued at a $.66 per share price or a price
determined by the Company’s Board in its sole discretion (the “Equity Salary”,
and together with the Cash Salary, “Base Compensation”). Options shall not be
struck at a exercise price lower than $.66. The Base Salary shall be payable
less applicable deductions and withholding in normal installments and in
accordance with the payroll practices of Company. Shares constituting the Equity
Salary shall be issued to Executive in equal monthly installments on the first
day of each month. Company shall make applicable tax withholdings for the Equity
Salary from payments of Executive’s Cash Salary. Executive’s Base Compensation
shall not be reduced without agreement of Executive.

1

 

                                             (b)          Equity or Cash Bonus.
In addition to his Base Compensation, Executive shall receive an annual bonus
equivalent to $300,000, payable at the discretion of the Company’s Board in its
sole discretion either in stock options, shares of the Company’s common stock
valued at $0.66 per share or a price determined by the Company’s Board (the
“Equity Bonus”), or in cash. In the event the bonus is paid as an Equity Bonus,
Company shall pay or reimburse Executive for all federal, state and or local tax
obligations of Executive resulting from the issuance of the Equity Bonus.

 

                                             (c)          Benefits. During the
period of employment, the Company shall provide Executive with such employee
benefits as are provided by the Company generally to its executive employees. In
additon, Company shall provide Executive at Company’s expense, or shall
reimburse Executive, for appropriate telecommunications and internet service and
devices as needed for Executive to perform his duties pursuant to this
Agreement.

 

                                             (d)          Reimbursement of
Expenses. The Company shall reimburse Executive for all reasonable and necessary
expenses incurred by him in connection with his employment and in accordance
with the Company policy, which requires reasonable evidence of expenditure.

 

                              4.            Indemnification Agreement.
Contemporaneously herewith, Executive and Company have entered into an Indemnity
Agreement whereby Company agrees to indemnify Executive on the terms as set
forth therein. In addition, Company shall use commercially reasonable efforts to
obtain a policy of officers and directors liability insurance covering all
officers and directors of the Company with coverage as determined by the Board
of Directors.

                              5.            Termination of Employment. Executive
and the Company acknowledge and agree that either party may terminate
Executive’s employment at any time, for any reason or no reason. Any termination
shall be subject to the following provisions:

                                             (a)           Certain Definitions.
As used herein, the following terms shall have the following definitions:

                                                             (i)          Good
Reason. For purposes of this Agreement, “Good Reason” means: (A) a material
reduction or adverse change in Executive’s title, position, duties or
compensation without Executive’s prior express written consent; and (B) any
other material breach by the Company of its obligations hereunder, which breach
remains uncured for thirty (30) days following written notice to the Company of
such breach, which notice specifies in reasonable detail the nature of such
breach.

2

 

                                                             (ii)          Disability.
For purposes of this Agreement “Disability” shall mean Executive’s complete
inability to perform his duties as determined by the Executive’s physician,
which inability continues for more than one hundred eighty (180) consecutive
days; provided, however, that in the event any disability income policy
maintained by the Company contains a definition of “permanent disability” which
requires a greater period of continuous inability to perform services, such
definition shall control.

 

                                                             (iii)          Cause.
For the purposes of this Agreement, Cause shall mean: (i) Executive’s conviction
of a felony or similar crime causing material harm to the standing and
reputation of the Company; or (ii) Executive’s dishonesty or fraud that causes
material harm to the Company; (iii) Executive’s gross negligence or ongoing
neglect in the performance of his duties as Chief Executive Officer; or (iv)
Executive’s fiscal or fiduciary malfeasance.

                                             (b)          Voluntary Termination.
Executive may resign or otherwise terminate his employment at any time by giving
the Company 30 days’ prior written notice of such resignation, including an
intended last day of employment. Any such resignation by Executive other than a
resignation for Good Reason shall be a Voluntary Termination. A Voluntary
Termination shall be effective, at the Company’s sole election, on either the
date that Executive provides notice of the termination or the Company provides
notice of termination or on the date that Executive or the Company provides as
the intended last day of employment (the period from the notice to the last day
referred to as the “Notice Period”), or at any time during the Notice Period.
The Company shall pay Executive his Base Compensation through the period ending
on the effective date of termination.

                                             (c)           Severance. Executive
shall be entitled to “Severance”, which shall mean that Executive shall have the
right to receive the following:

 

                                                             (i)          Termination
by the Company Without Cause or by Executive With Good Reason other than in
conjunction with a Change of Control. If the Company terminates Executive’s
employment without Cause or Executive resigns with Good Reason, then Company
shall Pay Executive a lump sum cash payment equal to the sum of Executive’s
annual Base Compensation.

 

                                                             (ii)
          Termination With Cause. In the event of termination for Cause, the
Company shall not be obligated to make and shall not make any severance payment.
Executive will be provided only Base Compensation earned through the last date
of employment.

 

                                                             (iii)          Termination
Due to Death/Disability other than in conjunction with a Change of Control. In
the event of termination due to death or Disability, Executive or his legal
representative shall be entitled to any Base Compensation earned through the
last date of employment. In addition, Executive will remain eligible for all
applicable benefits relative to death or disability pursuant to the plans, if
any, in place at the time.

3

 



                              6.          Change of Control.

 

                                             (a)          Definition. For
purposes of this Agreement, “Change of Control” means the removal of Executive
as Chief Executive Officer or Board Chair as the result of the occurrence of any
of the following events: (A) the sale, lease, conveyance or other disposition of
all or substantially all of the Company’s assets as an entirety or substantially
as an entirety to any person, entity or group of persons acting in concert; (B)
any “person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than any then currently existing
shareholder as of the Change of Control date, becoming the “beneficial owner”
(as defined in Rule 13d-3 under said act), directly or indirectly, of securities
of the Company representing fifty percent (50%) or more of the total voting
power represented by the Company’s then outstanding voting securities but in no
event shall the completion of an offering (i) of the Company’s Common Stock
pursuant to a registration statement filed with the Securities and Exchange
Commission in the Company’s initial public offering or (ii) a private offering
of shares of the capital stock of the Company constitute a Change of Control; or
(C) a merger or consolidation of the Company with any other corporation or
entity not affiliated with any currently existing shareholder, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation. ; and (D) the
engagement of a new Chief Executive Officer of the Company.

 

                                             (b)          Payment to Executives.
In the event of a Change of Control, within 60 days of the date the Change of
Control occurs, Executive shall be paid by the Company or its successor in
interest a lump sum cash payment equal to the sum of Executive’s annual six
month’s Base Compensation Cash Salary.                    

 

                              7.            Non-Hire; Non-Solicitation. During
the term of employment and for a one-year period commencing on the Termination
Date, Executive covenants and agrees as follows:

 

                                                             (i)          Non-hire/non-solicitation
of employees. Executive shall not hire any officer, director, executive or
employee of the Company who is employed or otherwise engaged by the Company or
has been employed or otherwise engaged by the Company during the previous 6
months, nor shall Executive solicit or attempt to solicit any such person to
leave his or her employment or engagement with the Company.

 

                                                             (ii)          Customer
non-interference/non-solicitation. Executive shall not, directly or indirectly,
interfere with any contract, relationship, potential contract or potential
relationship between the Company and any customer, client, business or potential
customer, client or business.

 

                                                             (iii)          Non-
solicitation of suppliers. Executive also agrees and covenants that he shall not
divert or attempt to divert from the Company, any Company supplier or vendor.

4

 



                              8.            Other Agreements. Executive
represents and warrants that the execution and delivery of this Agreement and
the performance of all the terms of this Agreement do not and will not breach
any agreement to keep in confidence proprietary information acquired by
Executive in confidence or trust. Executive has not entered into and shall not
enter into any agreement, either written or oral, in conflict with this
Agreement. Executive represents that he has not brought and will not bring with
him to the Company or use at the Company any materials or documents of an
employer or a former employer that are not generally available to the public,
unless express written authorization from such employer for their possession and
use has been obtained. Executive further understands that he is not to breach
any obligation of confidentiality that he has to any employer or former employer
and agrees to fulfill all such obligations during the period of his affiliation
with the Company.

                              9.            Notices. All notices or other
communications which are required or permitted hereunder shall be in writing and
sufficient if (a) delivered personally or sent by telecopier, (b) sent by
nationally-recognized overnight courier or (c) sent by certified mail, postage
prepaid, return receipt requested, addressed as follows:

                              if to the Company, to: 



                                             Modular Medical, Inc.

                                             _____________________ 

                                             Attention: ____________

 

and if to Executive, to Executive’s address on the books or records of the
Company, or to such other address as the Party to whom notice is to be given may
have furnished to each other Party in writing in accordance herewith. Any such
communication shall be deemed to have been given (i) when delivered if
personally delivered or sent by telecopier, (ii) on the Business Day (as
hereinafter defined) after dispatch if sent by nationally-recognized, overnight
courier and (iii) on the fifth Business Day after dispatch if sent by mail. As
used herein, “Business Day” means a day that is not a Saturday, Sunday or a day
on which banking institutions in California are not required to be open.

                              10.          Entire Agreement; Amendments. This
Agreement contains the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior or contemporaneous negotiations,
correspondence, understandings and agreements between the parties with respect
thereto. This Agreement may be amended only by an agreement in writing signed by
both parties hereto.

 

                              11.          Assignment Successors: Benefits of
Agreement. This Agreement is personal in its nature and neither Party hereto
shall, without the consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder; provided, however, that the Company shall
have the right to assign its rights hereunder to any subsidiary or affiliate of
the Company or a successor to all or substantially all of the Company’s business
as part of a merger with, or acquisition of the Company by, another business
entity. The provisions of this Agreement shall be binding upon and inure to the
benefit of the respective heirs, executors, administrators and successors and
permitted assigns of the parties hereto.

5

 



                              12.          Waiver of Breach. A waiver of any
breach of any provision of this Agreement shall not constitute or operate as a
waiver of any other breach of such provision or of any other provision, and any
failure to enforce any provision hereof shall not operate as a waiver of such
provision or of any other provision.

 

                              13.          Counterparts: Headings. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which shall constitute one and the same
instrument. Headings said herein are for convenience of reference only and are
not to affect the interpretation of this Agreement.

 

                              14.          Governing Law. This Agreement shall
be governed by and construed and enforced in accordance with the laws of the
State of California.

 

                              15.          Severability. In the event that any
provision of this Agreement would be held in any jurisdiction to be invalid,
prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

                              16.          Remedies. Executive acknowledges and
understands that the provisions of this Agreement are of a special and unique
nature, the loss of which cannot be adequately compensated for in damages by an
action at law, and that the breach or threatened breach of the provisions of
this Agreement would cause the Company irreparable harm. In the event of a
breach or threatened breach by Executive of the provisions of this Agreement,
the Company shall be entitled to an injunction restraining him from such breach.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

        EXECUTIVE   COMPANY           MODULAR MEDICAL, INC., a     Nevada
corporation PAUL M. DIPERNA               By:          Paul M. DiPerna      
Chief Executive Officer           Approved by the Board of Directors:          
Morgan Frank, Director









6

 

Schedule 1.1

Disclosed Activities

 

1.National Cardiac, Inc.: Executive is the Chief Executive Officer and a member
of the Board of Directors, and holds a minority ownership stake in the company.
The company is developing a low cost external heart monitor.

 

2.Fuel Source Partners, LLC: Executive is the sole owner and manager of this
limited liability company, which acts primarily as an investment vehicle for
Executive. Executive expends approximately one hour per week on Fuel Source
Partners business.

 

3.Patient Focused Innovation Partners, LLC (“PFIP”): PFIP is a limited liability
company of which Executive is one of three owner members; Executive is also a
co-Manager. The company has developed technology for weight-loss treatments and
has several pending patent applications. The company currently has no operations
other than managing its patent applications. Executive expends less than one
hour per month on PFIP business.

7